United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
ALCOHOL, TOBACCO, FIREARMS &
EXPLOSIVES, Walnut Creek, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1869
Issued: May 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 7, 2015 appellant filed a timely appeal of a March 13, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from November 29, 2013 the date of the most recent OWCP merit decision, to the
filing of the appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.2

1
2

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 13, 2015, the date of OWCP’s last decision was
September 9, 2015. Since using September 14, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is September 7, 2015, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and failing to demonstrate clear evidence of error.
FACTUAL HISTORY
On August 9, 2012 appellant, then a 59-year-old fingerprint technician, filed an
occupational disease claim (Form CA-2). She attributed stress and vomiting to a hostile working
environment. Appellant indicated that she became aware of her condition and its relation to her
federal employment on July 31, 2012. She worked intermittently before she was terminated on
April 4, 2014.
Appellant submitted multiple medical reports assessing stress-related depression, anxiety,
migraines, and a history of high blood pressure.
By letter dated August 31, 2012, OWCP informed appellant of the type of evidence
needed to establish her claim.
By decision dated February 1, 2013, OWCP denied appellant’s claim because she failed
to submit a factual statement outlining specific details surrounding her claim.
Appellant submitted medical reports advising that she had two myocardial infarctions in
January and March 2013.
In April 27 and May 18, 2013 narrative statements, appellant claimed that she
experienced sexual harassment and stalking from security officers J.G. and a second unnamed
officer whom she claimed put his fingers under her bra and snapped it against her back. She also
alleged discrimination and retaliation from her supervisors D.R. and J.L. Appellant further
claimed that Coworker T.K. pointed long guns and dry fired at her, her supervisors failed to
promote her in favor of T.K., she was subject to a hostile work environment, her work was
sabotaged, and her supervisors refused to grant her reasonable accommodations, and advanced
sick leave. She contended that D.R. and J.L. were attempting to bankrupt her by keeping her in
nonpay status, she was given unsatisfactory performance evaluations in retaliation for filing
complaints against her supervisors, she was restricted from entering the laboratory, she was
placed on administrative leave after a dispute with T.K., she was erroneously found absent
without leave, a fellow coworker, C.D. violently threw a pen to intimidate her, and she was
yelled at and called a liar by D.R. Appellant noted that she submitted formal Equal Employment
Opportunity (EEO) complaints regarding discrimination and a complaint with the employing
establishment’s Internal Affairs Division regarding her sexual harassment claim. She claimed
that these incidents caused two heart attacks, depression, vomiting, panic attacks, vertigo,
migraines, loss of vison, anxiety, high blood pressure, and pain in the neck, chest, back, and hips.
By letter dated August 1, 2013 and received on August 6, 2013, appellant requested
reconsideration and reiterated assertions that she made in her May 18, 2013 statement.

2

In a February 13, 2013 e-mail to appellant, J.L. advised that appellant was approaching
240 hours of advanced sick leave and that once she exceeded that amount she would be required
to use leave without pay to cover her medical appointments.
Several documents regarding a proposed five-day suspension were submitted. Appellant
alleged that C.D. violently threw a pen to intimidate her in front of D.R. She was given a
July 16, 2012 proposed five-day suspension for making false allegations against C.D. An
August 22, 2013 memorandum from J.L. advised that the proposed five-day suspension was
rescinded. He advised that, although the disciplinary action was warranted, it was no longer
timely. Other documents from the employing establishment included a July 9, 2012
memorandum to appellant advising her that she was being placed on leave restriction for six
months with strict guidelines for taking leave. The memorandum advised that she was required
to provide medical documentation verifying treatment and informed her that failure to follow the
instructions provided would result in her absences being charged as absence without leave
(AWOL). In an October 24, 2012 memorandum, the employing establishment gave appellant a
notice of a proposed three-day suspension for being absent without leave from October 10
through 12, 2012. It advised that she failed to follow the procedures for taking leave as found in
the July 9, 2012 memorandum.
In a September 10, 2013 statement, D.R. denied the allegations made by appellant. She
contended that appellant had a proclivity to lie and fabricate stories. D.R. advised that these lies
became detrimental to her technical caseload and created a hostile working environment.
In a September 26, 2013 statement, J.L. denied the allegations made by appellant. He
noted that any stress sustained by appellant was related to her lack of performance and disruptive
conduct. J.L. noted that prior investigations by internal affairs and videotape evidence negated
appellant’s allegations.
By decision dated November 29, 2013, OWCP denied modification of its prior decision,
finding that appellant failed to establish any compensable work factors and that evidence did not
establish that the employing establishment erred or abused its discretion in its administrative
decisions. As appellant did not substantiate the factual element of her claim, OWCP did not
consider the medical evidence submitted.
Appellant continued to submit medical evidence.
In April 3, 17, and 18, 2012 e-mails to John Herring, an EEO representative, appellant
alleged that she became ill after meeting with J.L. and D.R. who advised her that she would be
punished harshly if she continued to communicate with Mr. Herring while on duty. She also
alleged that she witnessed the Walnut Creek Police question T.K. on April 16, 2012. Appellant
noted that she was unaware as to the reason, but speculated that it was related to her claim that
T.K. pointed a firearm in her direction while clicking it. She indicated that the following day her
credentials and pass card were taken, she was escorted out of the building, and placed on
administrative leave. Appellant argued that T.K. should have been placed on administrative
leave instead of her.

3

In an April 20, 2012 memorandum to G.C., the deputy assistant director, T.K. disputed
the allegation that she pointed guns at appellant and pulled the trigger. She contended that
appellant was psychologically unstable and that she feared for her safety. A May 24, 2012
memorandum from T.K. to J.L. and D.R. was submitted. T.K. detailed her interaction with
appellant and denied allegations made by appellant.
In a July 6, 2012 e-mail, J.L. advised that, the day before appellant’s scheduled workrelated travel, she notified him that she lost her government purchase card and cancelled her
travel plans as a result. He further noted that she had an outstanding fee of $6.49 which she was
required to pay without reimbursement, as the employing establishment was unable to accept
vouchers months after they were due.
On December 15, 2014 OWCP received a request for reconsideration dated
November 27, 2014. Appellant submitted both new and previously submitted evidence.
An October 10, 2012 e-mail from D.R. was submitted acknowledging receipt of
appellant’s message that she would be out on sick leave. Appellant also submitted an
October 10, 2012 e-mail to J.L. advising that she called him at 7:30 a.m. to inform him that she
would be taking sick leave that day. She noted that she was unable to reach him. Appellant also
submitted an October 19, 2012 e-mail sent to J.L. advising him that she asked her physician for a
certificate to verify the visit. However, J.L. did not think it was necessary as he previously
submitted documentation that she was under his care. Appellant noted that she did not have
control over what her physician chose to provide and indicated that it was retaliatory,
discriminatory, and cruel to find her AWOL when she was sick.
Appellant submitted several witness statements from former coworkers. In a June 29,
2013 statement, A.P. advised that she never witnessed appellant being violent or threatening.
She further noted that, although they had disagreements appellant was always professional and
courteous. In an April 30, 2014 e-mail, A.P. advised that she did not agree with anything D.R.
and J.L. did and that she filed a discrimination suit of her own. In a September 27, 2013
statement, J.M., appellant’s former coworker, advised that she never exhibited anger or
aggression and was very mild mannered. In a September 12, 2013 statement, F.H., appellant’s
former coworker, advised that she enjoyed a good relationship with D.R. until she had a neck
and shoulder injury. She claimed that after her injury she was demeaned, threatened, discredited,
stalked, interrogated, and treated with severe injustice. F.H. listed other employees who left due
to unfair treatment by D.R. She attached a complaint that she filed against D.R. for
discrimination. In a July 6, 2013 e-mail to appellant, R.G., appellant’s former supervisor at the
employing establishment, advised that he never witnessed her display any violent behavior.
Appellant submitted a July 8, 2013 decision from the Department of Justice where M.M.,
an applicant of the employing establishment, alleged that she was discriminated against on the
basis of her transgender status. The decision found that the employing establishment
discriminated against her.
Appellant argued that this showed that D.R. engaged in
discriminatory practices against her as well.
In an undated statement, appellant advised that she was ambushed at her home on
April 4, 2014 and wrongfully terminated. She noted that the employing establishment disputed

4

her entitlement to unemployment benefits because she was terminated for misconduct.
Appellant advised that A.S., special agent for the employing establishment, testified that the
source of the misconduct was mostly appellant filing a sexual harassment claim.
A decision from a September 9, 2014 hearing at the Oakland Office of the California
Unemployment Appeals Board noted that appellant challenged a determination that she was not
entitled to unemployment benefits. It advised that she was discharged after an investigation by
the employing establishment failed to confirm her allegations of sexual harassment. The judge
ruled that the employing establishment failed to prove that appellant was terminated for
misconduct and found that she was entitled to unemployment benefits.3
In a decision dated March 13, 2015, OWCP denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
On appeal appellant argues the merits of her claim and made new allegations. She
contends that OWCP committed error by allowing D.R. and J.L. more time to complete their
statements in response to her claims than she was allowed. Appellant also argued that the
March 13, 2015 decision was authored by a reconsideration examiner who she believed was
employed by the employing establishment.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant’s application for review must be received within one year of the date of that decision.4
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.5
OWCP, however, may not deny an application for review solely because the application
was untimely filed. When an application for review is untimely filed, it must nevertheless
undertake a limited review to determine whether the application demonstrates clear evidence of
error.6 OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for

3

The employing establishment failed to appear at a preceding July 22, 2014 hearing. As it was able to establish
good cause, the administrative law judge allowed a new September 9, 2014 hearing.
4

20 C.F.R. § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of its decision for which review is sought for merit
decisions issued on or after August 29, 2011.
Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees Compensation
System (iFECS). See also Chapter 2.1602.4b.
5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

5

merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if
the claimant’s application for review shows clear evidence of error on the part of OWCP.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.8 The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
ANALYSIS
The Board finds that, in its March 13, 2015 decision, OWCP properly determined that
appellant filed an untimely request for reconsideration. Appellant’s reconsideration request
dated November 27, 2014 was not received by OWCP until December 15, 2014. Because
appellant’s reconsideration request was not received within one year of the November 29, 2013
merit decision, appellant must demonstrate clear evidence of error by OWCP.13
The Board further finds that appellant did not show clear evidence of error by OWCP in
its November 29, 2013 decision. The evidence submitted by appellant did not raise a substantial
question concerning the correctness of OWCP’s decision. It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.14
Appellant submitted numerous statements from former coworkers advising that she was
neither violent, nor threatening. Various statements and evidence indicated that other employees
also filed complaints alleging discrimination against D.R. and the employing establishment. The
Board finds that, although this evidence was new, it was not relevant because it did not directly
7

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a)
(October 2011). OWCP procedures further provide that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made an error.
Evidence such as a detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear evidence of error.
8

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

See Leona N. Travis, 43 ECAB 227, 240 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

11

See supra note 7.

12

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

See 20 C.F.R. § 10.607(a) (an application for reconsideration must be received by OWCP within one year of
the date of OWCP’s decision for which review is sought).
14

Id. at § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

6

relate to appellant’s claim. Evidence that other employees alleged discrimination is not relevant
to whether appellant was exposed to compensable work factors that caused her claimed
conditions. Such irrelevant evidence cannot serve as a basis for reopening appellant’s claim.15
Appellant submitted a statement alleging that she was wrongfully terminated on
April 4, 2014. She also submitted a decision from a state unemployment appeals court which
determined that she was entitled to unemployment benefits as the employing establishment failed
to prove that she was discharged for misconduct. A state unemployment court’s characterization
of appellant’s termination was not at issue at the time of the November 29, 2013 merit decision.
Furthermore, it is well established that decisions of other federal agencies or governmental
bodies are not dispositive to issues raised under FECA. Decisions made by such tribunals are
pursuant to different statutes which have varying standards for establishing eligibility for
benefits.16 This evidence is insufficient to establish clear evidence of error.
Several medical reports were submitted with appellant’s request for reconsideration. As
OWCP found that there were no compensable factors of employment, the underlying issue is
factual in nature and medical evidence is insufficient to establish clear evidence of error.17
Appellant resubmitted several documents previously considered by OWCP. However,
she has not sufficiently explained how resubmission of this evidence is insufficient to raise a
substantial question as to the correctness of OWCP’s decision. Thus, this resubmitted evidence
is insufficient to show clear evidence of error.18
On appeal, appellant argues the merits of her claim and asserted new allegations.
However, as noted, the Board does not have jurisdiction over the merits of the claim. Appellant
also contends that OWCP gave her supervisors more time to draft a response to her allegations
than she was given. However, this allegation does not raise a substantial question as to the
correctness of OWCP’s decision. Appellant argues that the March 13, 2015 decision was
seemingly authored by someone employed by the employing establishment and that this
constituted clear evidence of error. The Board notes that the decision was authored by an OWCP
reconsideration examiner. OWCP typically sends the employing establishment a copy of its
decisions and the address provided under the reconsideration examiner’s name was the address
that the decision was forwarded to.
Appellant has not provided any argument or evidence of sufficient probative value to
shift the weight of the evidence in her favor and raise a substantial question as to the correctness

15

See E.R., Docket No. 09-599 (issued June 3, 2009) (to establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by OWCP; this evidence must be positive, precise and explicit and
must manifest on its face that OWCP committed an error).
16

Andrew Fullman, 57 ECAB 574 (2006).

17

See supra note 15.

18

See L.M., Docket No. 14-1734 (issued March 3, 2015) (duplicate medical reports which were previously
considered did not demonstrate clear evidence of error).

7

of OWCP’s November 29, 2013 decision. Consequently, OWCP properly denied her
reconsideration request as her request does not demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely filed and failing to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the March 13, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

